Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: US 10,916,681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed. 	             						       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a structure comprising a nitride semiconductor layer, comprising: forming a sacrificial layer pattern on a substrate; forming a thin film on the sacrificial layer pattern; removing the sacrificial layer pattern from the substrate with the thin film, to form cavities defined by the substrate and the thin film crystalizing at least a part of the thin film with the same crystal structure as the substrate; and growing the nitride semiconductor layer from the crystalized thin film on the cavities to form a void between the cavities, wherein a thickness of the crystalized thin film is thinner than that of the nitride semiconductor layer.
The most relevant prior art reference due to Yoon et al. (Pub. No.: US 2014/0070372 A1) substantially discloses a method for manufacturing a structure comprising a nitride semiconductor layer, comprising: 								forming a sacrificial layer pattern on a substrate (Par. 0047-0050; Fig. 5A – substrate 10a, sacrificial layer pattern 20a); 									forming a thin film on the sacrificial layer pattern (Par. 0047-0050; Fig. 5A – thin film 30a);														removing the sacrificial layer pattern from the substrate with the thin film, to form cavities defined by the substrate and the thin film (Par. 0051-0052; Fig. 5B – cavity C);			crystalizing at least a part of the thin film with the same crystal structure as the substrate (Par. 0052; Fig. 5C). 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a semiconductor stacking structure comprising: a substrate; a thin film disposed on the substrate to define cavities between the thin film and the substrate, wherein at least a part of the thin film is crystalized with same crystal structure as the substrate; and a nitride semiconductor layer grown from the thin film on the cavities, wherein the nitride semiconductor layer defines a void between the cavities, and a thickness of the thin film is thinner than that of the nitride semiconductor layer.
The most relevant prior art reference due to Yoon et al. (Pub. No.: US 2014/0070372 A1) substantially discloses a method for manufacturing a structure comprising a semiconductor stacking structure comprising: 									a substrate (Par. 0050-0053; Fig. 5D – substrate 10a);						a thin film disposed on the substrate to define cavities between the thin film and the substrate, wherein at least a part of the thin film is crystalized with same crystal structure as the substrate (Par. 0050-0053; Fig. 5D  – thin film 30a, cavities C); and 				a nitride semiconductor layer grown from the thin film on the cavities (Par. 0050-0053; Fig. 5D – nitride 50).										Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-21: these claims are allowed because of their dependency status from claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/05/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812